Citation Nr: 1105676	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-22 787	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California



THE ISSUE

Entitlement to service connection for a left shoulder disability. 

REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel








INTRODUCTION


The Veteran, who is the appellant, served on active duty from 
April 1968 to June 1972.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in May 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 


REMAND

The Veteran asserts that in service he injured his left shoulder 
when he fell after hitting his head on a hatch aboard ship.  The 
Veteran states he was only treated for the head injury, not the 
shoulder, but the shoulder was painful then and gradually 
worsened over time until he needed a shoulder replacement in 
October 2006.

The service treatment records show that in January 1969 the 
Veteran suffered scalp lacerations after hitting his head on a 
hatch aboard ship.  In November 1970, apparently on leave, the 
Veteran injured his left shoulder playing football.  The Veteran 
received initial treatment at an Air Force hospital near 
Sacramento, California (Travis Air Force Base), but the records 
are not included in the Veteran's file.

VA will make as many requests as are necessary to obtain relevant 
records from a Federal department or agency unless VA concludes 
that the records sought do not exist or that further efforts to 
obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).  
In this case, the Board has determined that there should be a 
request for records from the Air Force hospital under the duty to 
assist. 

VA records show that the Veteran may have applied for state 
disability insurance but the records have not been requested.  

The left shoulder disability has been diagnosed as adhesive 
capsulitis, an old displaced fracture at the tip of the clavicle, 
erosion of the humeral head, and osteoarthritis.  Because the 
Veteran received treatment in service for his left shoulder and 
he has currently has a left shoulder disability, further 
development under the duty to assist is needed.  38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty 
to notify on the claim under Dingess v. 
Nicholson, 19 Vet. App. 473, 484-86 
(2006).

2.  Request from the proper federal 
custodian the in-patient records from a U. 
S. Air Force Hospital (Travis Air Force 
Base, near Sacramento, California, in 
November 1970 for treatment of a left 
shoulder injury.  If the records do not 
exist or that further efforts to obtain 
the records would be futile, notify the 
Veteran in accordance with 38 C.F.R. § 
3.159(e).

3.  Ask the Veteran either to submit or to 
authorize VA to obtain on his behalf 
private medical records before December 
2004, namely, records of a private 
physician from Palm Desert, California, 
who saw the Veteran in June and in October 
2004, and records pertaining to any claim 
for disability filed with the State or 
with the Social Security Administration.  
If the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e). 

4.  Afford the Veteran a VA examination to 
determine:  

Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not (probability 
less than 50 percent), or an opinion is not 
possible without resort to speculation that 
the current left shoulder disability is due 
to an in-service injury. 

In formulating the opinion, the VA examiner 
is asked to consider the following 
significant facts:

The service treatment records show that in 
January 1969 the Veteran hit his head on a 
hatch, resulting in lacerations that 
required suturing.  In November 1970, he 
injured his left shoulder.  The impression 
was a possible acromioclavicular separation 
and X-rays were negative for a fracture.  
The shoulder was placed in a sling for a 
week.  After service, a left shoulder 
problem was first documented in 2004, 
resulting in a shoulder replacement in 
2006. 

If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when one cause, namely, the in-
service injury, is not more likely than 
any other to cause the Veteran's current 
left shoulder disability and that an 
opinion on causation is beyond what may be 
reasonably concluded based on the evidence 
of record and current medical knowledge. 



The Veteran's file must be made available 
to the VA examiner for review. 

4.  After the requested development has 
been completed, adjudicate the claim of 
service connection.  If benefit sought is 
denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



